Mr. Justice Yantis delivered the opinion of the court: This claim was originally filed for the recovery of Thirty Thousand Dollars ($30,000.00). Under an amended Bill of Particulars and statement of claim filed April 3,1935 plaintiff reduces his claim to Six Thousand Five Hundred Dollars ($6,500.00). The purported damages are alleged to have been occasioned through changes made by the State in a contract previously awarded plaintiff for the construction of the Medium Security Building at the State Reformatory for Women at Dwight, Illinois. The record discloses that on December 9, 1931 plaintiff’s proposal and bid for the construction in question was accepted in the sum of Ninety-one Thousand Five Hundred Dollars ($91,500.00) based upon plans and specifications prepared by respondent; that plaintiff entered upon the construction work incident to said contract and that in the course thereof changes were made in the plans and specifications which necessitated a loss of time and delay in the construction work with consequent damages and expense to claimant. The record discloses that prior to the changes, an estimate of the cost thereof was obtained by respondent from plaintiff. The record further discloses that a careful checkup of the items upon which the claim is based has been made by the Division of Architecture and Engineering of the State and the report thereof appears under date of April 15, 1935 from that office. That department states that claimant was put to additional costs and to additional overhead due to delays beyond claimant’s control and from that report and a consideration of the entire record it appears that claimant is entitled to a payment of Six Thousand Five Hundred Dollars ($6,500.00) in full and final settlement of all its claims in connection with said contract and construction work; said allowance including an item of Six Hundred Dollars ($600.00) for Pierre Turck, his sub-contractor for painting under agreement with plaintiff. By his amended Bill of Particulars and statement of claim plaintiff has reduced his claim to the said amount of Six Thousand Five Hundred Dollars ($6,500.00); such action having been taken after numerous conferences between plaintiff and representatives of respondent. This claim presents similar questions to those presented in the claim of Carson-Payson Co. Court of Claims No. 2627 now under consideration in this court, in connection with other contracts incident to the construction of said building. “Where claimant sustains a loss under his contract with the State, through no fault of his own but occasioned solely by the State, through a change of plans, an award will be made.” Herdman vs. State, 7 C. C. R. 257. Thornton Cartage Co. vs. State, 7 C. C. R. 245. The claim of plaintiff is allowed in the sum of Six Thousand Five Hundred Dollars ($6,500.00) and an award is hereby made in his favor for that amount.